Exhibit 10.5

 

MANAGEMENT AGREEMENT

 

THIS MANAGEMENT AGREEMENT (this “Agreement”), dated as of [                  ],
2011, is by and between Deerfield Capital Corp., a Maryland corporation (the
“Company”), and Bounty Investments, LLC, a Delaware limited liability company
(“Bounty”) (each referred to herein as a “Party” to this Agreement, collectively
referred to as the “Parties” to this Agreement, and in the applicable context
the Company as “Supplier” and Bounty as “Receiver”).

 

WHEREAS, the Company, Bulls I Acquisition Corporation, a Delaware corporation
and wholly-owned subsidiary of the Company (“First MergerSub”), Bulls II
Acquisition, LLC, a Delaware limited liability company and wholly-owned
subsidiary of the Company (“Second MergerSub” and, together with First
MergerSub, the “MergerSubs”), CIFC Parent Holdings LLC, a Delaware limited
liability company (“CIFC Parent”) and Commercial Industrial Finance Corp., a
Delaware corporation and wholly owned subsidiary of CIFC Parent (“CIFC”), are
parties to the Agreement and Plan of Merger, dated as of December 21, 2010 (the
“Merger Agreement”);

 

WHEREAS, the execution and delivery of this Agreement is a condition to the
obligations of the Company, CIFC Parent and CIFC to consummate the transactions
contemplated by the Merger Agreement;

 

WHEREAS, the Parties desire to enter into this Agreement under which Supplier
will provide and Receiver shall obtain support and assistance in the form of
administrative and support services related to the business and operations of
Bounty from and after the Closing (as defined in the Merger Agreement);

 

WHEREAS, Supplier and Receiver desire to set forth and confirm their rights and
obligations in respect of the business arrangements described herein; and

 

NOW, THEREFORE, in consideration of the premises, and other good and valuable
consideration to be received, Supplier and Receiver agree as follows:

 

ARTICLE I

 

AGREEMENT, TERM, LIMITATIONS AND DEFINITIONS

 

Section 1.1            Agreement.  During the term of this Agreement, in
accordance with the Company’s existing practice and course of dealing, Supplier
shall supply to Receiver, and Receiver shall purchase or receive from Supplier,
the administrative and support services set forth on Schedule A hereto (the
“Services”) on a continuing basis without Receiver’s express request, except as
otherwise specified herein, all upon and subject to the terms and conditions
specified in this Agreement.  To the extent that Receiver requests, and Supplier
agrees to perform, any Services other than those described on Schedule A on the
date hereof, Schedule A shall be amended to include such additional Services.

 

Section 1.2            Term.  The term of this Agreement shall commence on the
Effective Date and shall continue in effect until terminated in accordance with
this Agreement.

 

--------------------------------------------------------------------------------


 

Section 1.3            Definitions.  The following definitions shall apply to
this Agreement:

 

(a)           “Business Day” means a day other than Saturday, Sunday or any
other day on which banks located in New York, New York are authorized or
obligated by law to close.

 

(b)           “Effective Date” shall mean the date hereof.

 

(c)           “Damages” means any and all claims, injuries, lawsuits,
liabilities, losses, damages, judgments, fines, penalties, deficiencies, costs
and expenses, including the reasonable fees and disbursements of counsel and
experts (including reasonable fees of attorneys and paralegals, whether at the
pre-trial, trial, or appellate level, or in arbitration) and all amounts
reasonably paid in investigation, defense, or settlement of any of the
foregoing.

 

(d)           “Governmental Authority” means any foreign, federal, state or
local governmental, judicial, legislative, regulatory or administrative agency,
commission or authority, and any court, tribunal or arbitrator(s) of competent
jurisdiction, including Self-Regulatory Organizations.

 

(e)           “Person” means any individual, corporation, partnership, limited
liability company, limited liability partnership, firm, joint venture,
association, joint-stock company, trust, unincorporated organization,
Governmental Authority or other entity.

 

(f)            “Receiver” shall mean Bounty.

 

(g)           “Supplier” shall mean the Company.

 

(h)           “Self-Regulatory Organization” means each national securities
exchange in the United States of America or other commission, board, agency or
body that is charged with the supervision or regulation of brokers, dealers,
securities underwriting or trading, stock exchanges, commodities exchanges,
insurance companies or agents, investment companies or investment advisers, or
to the jurisdiction of which any Party or any of their respective Subsidiaries
is otherwise subject.

 

ARTICLE II

 

WARRANTIES AND LIABILITIES

 

Section 2.1            Warranty.  Supplier shall use reasonable care in
providing Services.  EXCEPT AS SPECIFICALLY STATED IN THIS AGREEMENT OR
OTHERWISE AGREED IN WRITING, SUPPLIER MAKES NO REPRESENTATIONS OR WARRANTIES,
EXPRESS OR IMPLIED, REGARDING ANY MATTER, INCLUDING THE MERCHANTABILITY,
SUITABILITY, ORIGINALITY, FITNESS FOR A PARTICULAR USE OR PURPOSE, OR RESULTS TO
BE DERIVED FROM THE USE OF ANY SERVICE PROVIDED UNDER THIS AGREEMENT.

 

Section 2.2            Limitation of Liability.  If any Party shall be liable to
the other for any matter relating to or arising in connection with this
Agreement, whether based on an action or claim in contract, equity, negligence,
intended conduct, tort or otherwise, in no event shall the

 

2

--------------------------------------------------------------------------------


 

measure of damages include, nor shall any Party be liable for, any amounts for
loss of income, profit or savings or indirect, incidental, consequential, or
punitive damages of any Party or any third parties.

 

ARTICLE III

 

PAYMENTS TO SUPPLIER

 

Section 3.1            Compensation.  An annual management fee (the “Management
Fee”) equal to (a) $50,000 plus (b) $15,000 for each issuer of collateralized
loan obligations (a “CLO Issuer”) in which Receiver holds securities during such
annual period (and pro rated to the extent securities in such CLO Issuer are
held by Receiver for any portion of the applicable annual period) shall be paid
in four (4) installments each fiscal year, payable in advance on each of March
1, June 1, September 1, and December 1 of each such fiscal year during the term
of this Agreement, with each such installment pro rated on a per diem basis for
the number of calendar days in the period relating to such installment (i.e.,
that portion of the Management Fee payable on March 1 of each fiscal year shall
relate to the period beginning on March 1 and ending on May 31 of each fiscal
year, and that portion of the management fee payable on December 1 of each
fiscal year shall relate to the period beginning on December 1 and ending on
February 28 (or February 29) of the following fiscal year).  On the date hereof,
Receiver shall pay to Supplier the pro rated portion of the Management Fee for
the period beginning on the Closing Date (as defined in the Merger Agreement)
and ending on the last day of the calendar quarter that includes the Closing
Date.

 

Section 3.2            Expenses.  Receiver shall reimburse Supplier, quarterly
in arrears, for the reasonable and documented out-of-pocket expenses incurred by
Supplier during the term of this Agreement in connection with the performance by
Supplier of the Services; provided, that no single expense shall exceed $5,000
and such expenses shall not in the aggregate exceed $10,000 in any year without
the prior written authorization of Receiver.  Supplier will deliver an invoice
to Receiver for such expenses promptly following the completion of each quarter
and Receiver shall pay such invoices within thirty (30) days after receipt of
such invoice.

 

Section 3.3            Taxes.  If Receiver is required by law to make any
deduction or withholding of taxes imposed by the laws of any jurisdiction upon
Supplier or upon the payments to be made by Receiver in connection with the
provision of Services, Receiver shall promptly effect payment thereof to the
relevant tax authorities, and also shall promptly provide Supplier with official
tax receipts or other evidence issued by the applicable tax authorities
sufficient to establish that the taxes have been paid.  Where Receiver is
required by law to withhold or deduct taxes, Receiver shall only be required to
remit an amount net of any such withholding or deductions to Supplier.

 

ARTICLE IV

 

TERMINATION

 

Section 4.1            Termination by Mutual Consent.  This Agreement may be
terminated upon mutual written consent of the parties as of a date specified in
such written consent.

 

3

--------------------------------------------------------------------------------


 

Section 4.2            Termination of Agreement for Convenience.  Receiver may
terminate this Agreement upon thirty (30) days prior written notice to
Supplier.  Supplier may terminate this agreement on or after May 31, 2012 upon
one hundred eighty (180) days prior written notice to Receiver.

 

Section 4.3            Termination for Cause.  Except as provided by
Section 4.5, if any Party materially or repeatedly defaults in the performance
of any of its duties or obligations set forth in this Agreement, and such
default is not substantially cured within sixty (60) days after written notice
is given to the defaulting Party specifying the default, then the Party not in
default may, by giving written notice thereof to the defaulting Party, terminate
the provision of the Services relating to such default by that Party as of a
date specified in such notice of termination.

 

Section 4.4            Termination for Insolvency or Bankruptcy.  Such
termination provided in Section 4.3 may be made by giving written notice to the
affected Party in the event of: (i) the liquidation or insolvency of the
affected Party; (ii) the appointment of a receiver or similar officer for the
affected Party; (iii) an assignment by the affected Party for the benefit of all
or substantially all of its creditors; (iv) entry by the affected Party into an
agreement for the composition, extension, or readjustment of all or
substantially all of its obligations; or (v) the filing of a meritorious
petition in bankruptcy by or against the affected Party under any bankruptcy or
debtors’ law for its relief or reorganization.

 

Section 4.5            Termination for Non-Payment.  Supplier may terminate the
provision of a Service if Receiver fails to pay when due any undisputed amounts
due and such failure continues for a period of sixty (60) days after the last
day payment is due, so long as Supplier gives Receiver written notice of the
expiration date of the aforementioned sixty (60) day period at least thirty (30)
days before such expiration date.

 

ARTICLE V

 

MISCELLANEOUS

 

Section 5.1            Headings.  The headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

Section 5.2            Relationship of Parties.  Supplier, in furnishing
Services to Receiver hereunder, is acting only as an independent contractor and
neither Supplier nor any of its employees shall be deemed or construed to be an
employee, agent or legal representative of Receiver for any purpose whatsoever. 
Nothing set forth in this Agreement shall be construed to create the
relationship of principal and agent between Supplier and Receiver.  No Party
shall act or attempt to act or represent itself, directly or by implication, as
an agent of another Party or in any manner assume or create, or attempt to
assume or create, an obligation on behalf of or in the name of, another Party. 
Unless provided otherwise in this Agreement or separately in writing, Supplier,
through either its employees or agents, shall not be construed as possessing the
power to legally bind Receiver (contractually or otherwise) and Supplier’s
employees and agents shall not have the power to execute or sign any legally
binding agreement on behalf of Receiver.  This Agreement shall not be construed
to create a partnership or joint venture between Supplier, Receiver, or the
other Parties.

 

4

--------------------------------------------------------------------------------


 

Section 5.3            Further Acts.  Each Party shall do, or cause to be done,
all such further acts and shall execute, acknowledge and deliver, or cause to be
executed, acknowledged or delivered, any and all further documentation which the
applicable Party may reasonably require in connection with the provision of the
Services.

 

Section 5.4            Notices.  All notices, demands and other communications
pertaining to this Agreement (“Notices”) shall be in writing and addressed as
follows:

 

If to the Company:

 

Deerfield Capital Corp.
6250 North River Road

Rosemont, IL 60018
Attention:  Robert Contreras

Facsimile:  (773) 380-1695

Email: rcontreras@DeerfieldCapital.com

 

with copies to:

 

Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, NY 10153
Attention:  Simeon Gold, Esq.
Facsimile:  (212) 310-8007
E-mail:  simeon.gold@weil.com

 

If to Bounty:

 

c/o Columbus Nova

900 Third Avenue, 19th Floor

New York, NY 10022

Attention: Paul Lipari

Facsimile: (212) 308-6623

E-mail:  plipari@columbusnova.com

 

with copies to:

 

Latham & Watkins LLP

885 Third Avenue

New York, NY 10022

Attention: James C. Gorton, Esq.

Facsimile: (212) 751-4864

E-mail: james.gorton@lw.com

 

Notices shall be deemed given (a) on the first (1st) Business Day after being
sent, prepaid, by nationally recognized overnight courier that issues a receipt
or other confirmation of delivery,

 

5

--------------------------------------------------------------------------------


 

(b) upon machine generated acknowledgement of receipt after transmittal by
facsimile if so acknowledged to have been received before 5:00 p.m. on a
Business Day at the location of receipt and otherwise on the next following
Business Day or (c) when sent, if sent by electronic mail before 5:00 p.m. on a
Business Day at the location of receipt and otherwise the next following
Business Day.  Any Party may change the address to which Notices under this
Agreement are to be sent to it by giving written notice of a change of address
in the manner provided in this Agreement for giving Notice.

 

Section 5.5            Remedies.  All remedies set forth in this Agreement shall
be cumulative and in addition to and not in lieu of any other remedies available
to a Party at law, in equity or otherwise, and may be enforced concurrently or
from time to time.

 

Section 5.6            Governing Law.  This Agreement will be governed by and
construed and enforced in accordance with the internal laws of the State of New
York without reference to any choice of law rules that would require the
application of the laws of any other jurisdiction.

 

Section 5.7            Consent to Jurisdiction.  Each Party to this Agreement,
by its execution hereof, (a) hereby irrevocably consents and agrees that any
action, suit or proceeding arising in connection with any disagreement, dispute,
controversy or claim, in whole or in part, arising out of, related to, based
upon or in connection with this Agreement or the subject matter hereof shall be
brought only in the courts of the State Courts of the State of New York, New
York County or the United States District Court located in the State of New
York, New York County, (b) hereby waives to the extent not prohibited by
applicable Law, and agrees not to assert, by way of motion, as a defense or
otherwise, in any such action, any claim that it is not subject personally to
the jurisdiction of the above-named courts, that its property is exempt or
immune from attachment or execution, that any such action brought in one of the
above-named courts should be dismissed on grounds of forum non conveniens,
should be transferred to any court other than one of the above-named courts, or
should be stayed by reason of the pendency of some other proceeding in any other
court other than one of the above-named courts, or that this Agreement or the
subject matter hereof may not be enforced in or by such court and (c) hereby
agrees not to commence any such action other than before one of the above-named
courts nor to make any motion or take any other action seeking or intending to
cause the transfer or removal of any such action to any court other than one of
the above-named courts whether on the grounds of forum non conveniens or
otherwise. Each Party hereby (i) consents to service of process in any such
action in any manner permitted by New York law, (ii) agrees that service of
process made in accordance with clause (i) or made by registered or certified
mail, return receipt requested, at its address specified pursuant to Section 5.4
shall constitute good and valid service of process in any such action, and (iii)
waives and agrees not to assert (by way of motion, as a defense, or otherwise)
in any such action any claim that service of process made in accordance with
clause (i) or (ii) does not constitute good and valid service of process.

 

Section 5.8            Specific Performance.  The Parties to this Agreement each
acknowledge that each Party would not have an adequate remedy at law for money
damages in the event that any of the covenants hereunder have not been performed
in accordance with their terms, and therefore agree that each other Party hereto
shall be entitled to specific enforcement of the terms hereof and any other
equitable remedy to which such Party may be entitled.  Each of the Parties
hereby waives (i) any defenses in any action for specific performance, including
the defense that

 

6

--------------------------------------------------------------------------------


 

a remedy at law would be adequate and (ii) any requirement under any Law to post
a bond or other security as a prerequisite to obtaining equitable relief.

 

Section 5.9            Binding Effect; Persons Benefiting; Assignment.  This
Agreement shall inure to the benefit of and be binding upon the Parties hereto
and their respective successors and permitted assigns.  Nothing in this
Agreement is intended or shall be construed to confer upon any Person other than
the Parties hereto and their respective successors and permitted assigns any
right, remedy or claim under or by reason of this Agreement or any part hereof. 
Without the prior written consent of each of the other Parties, this Agreement
may not be assigned by any of the Parties and any purported assignment made
without such consent shall be null and void.

 

Section 5.10         Counterparts.  This Agreement may be executed in
counterparts (including by facsimile or other electronic transmission), each of
which shall be deemed an original and each of which shall constitute one and the
same instrument.

 

Section 5.11         Entire Agreement.  This Agreement, including any Schedules,
any documents executed by the Parties simultaneously herewith or pursuant
thereto constitute the entire understanding and agreement of the Parties hereto
with respect to the subject matter hereof and supersedes all other prior
agreements and understandings, written or oral, between the Parties with respect
to such subject matter.

 

Section 5.12         Severability.  If any provision of this Agreement, or the
application thereof to any Person or circumstance, is invalid or unenforceable
in any jurisdiction, (a) a substitute and equitable provision shall be
substituted therefor in order to carry out, so far as may be valid and
enforceable in such jurisdiction, the intent and purpose of their invalid or
unenforceable provision; and (b) the remainder of this Agreement and the
application of such provision to other Persons or circumstances shall not be
affected by such invalidity or unenforceability, nor shall such invalidity or
unenforceability of such provision affect the validity or enforceability of such
provision, or the application thereof, in any other jurisdiction.

 

Section 5.13         Amendments and Waivers.  This Agreement, including any
Schedules, may not be amended, altered or modified except by written instrument
executed by each of the Parties hereto.  The failure by any Party hereto to
enforce at any time any of the provisions of this Agreement shall in no way be
construed to be a waiver of any such provision nor in any way to affect the
validity of this Agreement or any part hereof or the right of such Party
thereafter to enforce each and every such provision.  No waiver of any breach of
or non-compliance with this Agreement shall be held to be a waiver of any other
or subsequent breach or non-compliance.  Any waiver made by any Party hereto in
connection with this Agreement shall not be valid unless agreed to in writing by
such Party.

 

Section 5.14         Mutual Drafting; Interpretation.  Each Party hereto has
participated in the drafting of this Agreement, which each such Party
acknowledges is the result of extensive negotiations between the Parties. If an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the Parties, and no presumption or burden
of proof shall arise favoring or disfavoring any Party by virtue of the
authorship of any provision.

 

7

--------------------------------------------------------------------------------


 

Section 5.15         Third Party Beneficiaries.  Nothing herein expressed or
implied is intended or shall be construed to confer upon or give to any Person,
other than the Parties hereto and their respective permitted successors and
assigns, any rights or remedies under or by reason of this Agreement, such third
Persons specifically including employees or creditors of the Company.

 

[Remainder of Page Left Blank]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have each caused this Management
Agreement to be executed and delivered by its duly authorized representative as
of the date first written above.

 

 

 

DEERFIELD CAPITAL CORP.

 

 

 

 

 

 

 

By:

 

 

 

Name:

Jonathan Trutter

 

 

Title:

Executive Officer

 

 

 

 

 

 

 

BOUNTY INVESTMENTS, LLC

 

 

 

 

 

 

 

By:

 

 

 

Name:

Andrew Intrater

 

 

Title:

Chief Executive Officer

 

Signature Page to Bounty Management Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

SERVICES

 

The following shall constitute the Services:

 

·                  Maintenance of separate books and records of Receiver on an
income tax basis, including the establishment of a general ledger and periodic
journal entries to update Receiver’s accounts

 

·                  Support the annual audit of Receiver by providing information
to the relevant auditors retained by Receiver in response to audit requests or
otherwise

 

·                  Prepare financial statements on an income tax basis,
including unaudited quarterly statements and audited annual reports and notes to
the financial statements

 

·                  Provide account information and all other requested
documentation in support of the annual K1 preparation process

 

·                  Act as representative of Receiver in dealings with Receiver’s
external auditor, tax and legal advisors, and bankers; provided that Receiver
shall be responsible for retaining any such parties

 

·                  Respond to Receiver’s reasonable inquiries for financial
metrics with respect to the CLO securities held by Receiver, including, without
limitation, comparative pricing and forecasts

 

Notwithstanding the foregoing, all receipts and disbursements of funds will
continue to be the responsibility of the Receiver.

 

--------------------------------------------------------------------------------